DETAILED ACTION
Claim(s) 27, 28, 33-35 and 40-42 are presented for examination. 
Claim(s) 1-26, 29-32, 36-39 and 43-46 remain canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant’s arguments, (see remarks pages 2-5 of 6), filed March 2nd, 2022, with respect to rejection of claim(s) 27, 28, 33-35 and 40-42 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 27, the applicant argued that, ... "determining second information," as claimed, is not taught or suggested by Li.  Li also fails to teach or suggest "notifying the second information to the base station before performing PUSCH transmission," as recited in claim 27.  Li performs the operation of determining "a transmission mode" and sending (notifying) "the uplink data" according to the determined "the transmission mode". That is, Li does not send (notify) the determined "the transmission mode". Therefore, Applicant respectfully submits that, in Li, the basic operations of claim 27, i.e., determining the "second information" and notifying the determined "second information", are not performed in the first place." [Remarks, pages 2-5 of 6].
	
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Li et al. (US 10,581,577 B2): fig. 3: Steps “302”, “S304”, “S306” and “S308”; cols. 22-23 discloses as follows:

    PNG
    media_image1.png
    544
    405
    media_image1.png
    Greyscale


	(130) In step S302, scheduling information sent by a base station is received. The scheduling information is used for instructing a terminal to transmit uplink data on an unlicensed frequency spectrum.

	(132) In step S304, a transmission mode of the uplink data is determined.

	
	(140) In step S306, Listen-Before-Talk (LBT) is performed according to the transmission mode.

	(141) Scheduling information of the subframe n is received according to a timing relationship, so LBT is performed before the subframe n+k or at the beginning of the n+k subframe. The value of k is related to the configuration of unlicensed uplink and downlink subframes...

	(145) In step S308, when the LBT is performed successfully according to the transmission mode, the uplink data is sent to the base station according to the scheduling information.


In other words, Li teaches:

“determining second information” by disclosing –
	 determining a transmission mode based on scheduling information received for instructing the terminal to transmit uplink data.

“notifying the second information to the base station before performing PUSCH transmission” by disclosing – 
	the uplink data is sent to the base station according to the scheduling information, when LBT is performed successfully (i.e. before performing PUSCH transmission) according to the transmission mode based on scheduling information received instructing the terminal to transmit uplink data.

	
	Therefore a prima facie case of obviousness is established by Li under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 27, 28, 33-35 and 40-42 are rejected under 35 U.S.C. § 103 as being unpatentable over Nory et al. (US 2016/0278050 A1) hereinafter “Nory” in view of Li et al. (US 10,581,577 B2) hereinafter “Li” and in further view of Zhang et al. (US 2015/0055541 A1) hereinafter “Zhang”.

Regarding Claims 27 and 41,
	Nory discloses a user equipment (UE) [see fig(s). 1 & 8, pg. 9, ¶73 lines 1-11, a UE “110”/”112”], comprising: 
	a transceiver configured to [see fig. 8, pg. 9, ¶73 lines 1-11, a transceiver “850” implemented to]: 
	receive first information from a base station [see fig(s). 1 & 7: Step “720”, pg. 1, ¶20 lines 6-8; pg. 8, ¶64 lines 4-11, receive, a field indicating a SRS resource in a DFT-SOFDM symbol for transmission of SRS (i.e. first information) and a field that indicates there is no SRS in the subframe (i.e. second information) from a base station “120”]; 
	wherein the first information indicates an ending symbol of a Physical Uplink Shared Channel (PUSCH) transmission [see fig(s). 1 & 7: Step “720”, pg. 1, ¶63 lines 7-12, the UE is configured such that it performs LBT in 13th the DFT-SOFDM symbol of subframe n+3, transmit SRS in 14th DFT-SOFDM symbol, such as a last symbol (i.e. ending symbol), of subframe n+3, and then transmits Physical Uplink Shared Channel (PUSCH) in subframe n+4 in first to 12th DFT-SOFDM symbols] in an unlicensed spectrum [see fig 6, pg. 7, ¶59 lines 3-5, for uplink  transmission in unlicensed spectrum], wherein the second information indicates a starting position of the PUSCH transmission [see fig 6, pg. 7, ¶60 lines 1-6, the PUSCH is transmitted in the first DFT-SOFDM symbol reserved for SRS (i.e. a starting position) in a subframe. This is indicated using a field in uplink grant to the UE scheduled for PUSCH transmission] from among a plurality of potential symbol positions within a subframe [see fig 6, pg. 7, ¶60 lines 1-6, for PUSCH transmission only, a shortened PUSCH (i.e. partial subframe) is used, where no PUSCH is transmitted in the symbol reserved for LBT]; and 
	perform the PUSCH transmission [see fig. 7: Step “750”, pg. 8, ¶66 lines 1-5, the PUSCH is transmitted] from the starting position after detecting the channel on the unlicensed spectrum to be idle [see fig. 7: Step “740”, pg. 8, ¶65 lines 5-7, in the first DFT-SOFDM symbol of the subframe when listen before talk indicates that the subframe is available], such that the PUSCH transmission ends at the ending symbol indicated by the first information [see fig. 7: Step “750”, pg. 8, ¶66 lines 1-5, the PUSCH is transmitted in at least a portion of a remaining part of the subframe. The portion of the remaining part of the subframe excludes at least the last DFT-SOFDM symbol of the subframe].
	Nory does not explicitly teach the controller configured to:
	“determine second information”; wherein the transceiver is configured to “notify the second information to the base station”; and wherein the transceiver is configured to “notify the second information to the base station before performing the PUSCH transmission”.
	However Li discloses receiving first information [see fig. 3: Step “S302”, col. 22, lines 44-47, receiving scheduling information sent by a base station instructing the terminal to transmit uplink data on an unlicensed frequency spectrum];
	the controller configured to [see fig. 8, col. 31, lines 25-43, the configuration module “84” implemented to]:
	determine second information [see fig. 3: Step “S304”, col. 22, lines 55-60, determine a transmission mode of the uplink data];
	wherein the transceiver is configured to notify the second information to the base station [see fig. 3: Step “S306”, col. 23, lines 30-31; col. 31, lines 25-43; perform Listen-Before-Talk (LBT) according to the transmission mode]; and 
	wherein the transceiver is configured to notify the second information to the base station before performing the PUSCH transmission [see fig. 3: Step “S308”, col 20, lines 3-13; col. 23, lines 49-51; col. 31, lines 25-43, send uplink data, to the base station according to the scheduling information, when LBT is performed successfully according to the transmission mode].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a controller configured to: “determine second information”; wherein the transceiver is configured to “notify the second information to the base station”; and wherein the transceiver is configured to “notify the second information to the base station before performing the PUSCH transmission” as taught by Li in the system of Nory for solving the problem of reduced uplink data transmission efficiency due to lack of technology for reducing signaling overheads and improving an uplink transmission rate on an unlicensed frequency spectrum [see Li abstract, lines 9-15].
	Neither Nory nor Li explicitly teach “the ending symbol is selected by the base station from a group of n potential ending symbols within a subframe, 1 < n < 14”, “the subframe comprises a 1st symbol to a 14th symbol”, “the n potential ending symbols include the 13th symbol of the subframe”, and “the PUSCH transmission being performed within the ending symbol”.
	However Zhang discloses the ending symbol is selected by the base station from a group of n potential ending symbols within a subframe [see fig. 8D, pg. 13, ¶136 lines 4-7; ¶140 lines 1-3, a CCA slot “620” is selected in the context of a one or two millisecond gating interval; CCA slots “620-d” are positioned at the end of the one millisecond gating interval “505-I” or subframe], 1 < n < 14 [see fig. 8D, pg. 13, ¶140 lines 6-8, the gating interval “505-j” includes 14 OFDM symbols], the subframe comprises a 1st symbol to a 14th symbol [see fig. 8F, pg. 13, ¶143 lines 1-16, the first 12 OFDM symbol positions of the S' subframe, as well as the 14 OFDM symbol positions of the preceding D subframe, are used for a downlink transmission upon performing a successful CCA during a CCA slot “620-f” preceding the gating interval “505-k”], the n potential ending symbols include the 13th symbol of the subframe [see fig. 8F, pg. 13, ¶143 lines 1-16, the channel idle time or guard period “705-c” occupy the 13th OFDM symbol position of the S' subframe and part of the 14th OFDM symbol position of the S' subframe], and the PUSCH transmission being performed within the ending symbol [see fig(s). 8A & 11, pg. 12, ¶129 lines 1-7; pg. 14, ¶156 lines 1-4, an S' subframe is included as a last subframe of the current gating interval “505-e”. Thus, the guard period “705-a” and the CCA period “710-a” of the S' subframe occur at the end of the current gating interval “505-e”, just prior to a trailing boundary of the current gating interval “505-e” and the start of a next transmission interval “505-f”; PUSCH signals are handled by base stations and UEs that support LTE/LTE-A communications in an unlicensed spectrum].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the ending symbol is selected by the base station from a group of n potential ending symbols within a subframe, 1 < n < 14”, “the subframe comprises a 1st symbol to a 14th symbol”, “the n potential ending symbols include the 13th symbol of the subframe”, and “the PUSCH transmission being performed within the ending symbol” as taught by Zhang in the combined system of Nory and Li for providing a low gating interval overhead in the presence of a low WiFi activity, and an ability to retain the subframe-based PHY channel design of existing LTE channels [see Zhang pg. 13, lines 7-11].

Regarding Claims 28 and 42,
	Nory discloses the UE of Claim 41 [see fig(s). 1 & 8, pg. 9, ¶73 lines 1-11, the UE “110”/”112”].
	Nory does not explicity teach “n potential ending symbols further include the 14th symbol of the subframe”.
	However Zhang discloses n potential ending symbols further include the 14th symbol of the subframe [see fig. 8D, pg. 13, ¶140 lines 6-8, the gating interval “505-j” includes 14 OFDM symbols].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “n potential ending symbols further include the 14th symbol of the subframe” for the same motivation as set forth in claim 41.

Regarding Claim 33,
	The combined system of Nory and Zhang discloses the method of Claim 27 [see fig. 7, pg. 8, ¶64 lines 1-3, the procedure for transmitting SRS].
	Nory further discloses the first information is a bit of DCI format [see pg. 4, ¶33 lines 25-27, Downlink Control Information (DCI)].

Regarding Claim 34,
	Nory discloses a method [see fig. 7, pg. 8, ¶64 lines 1-3, a procedure for transmitting SRS] performed by a base station [see fig(s). 1 & 9, pg. 10, ¶89 lines 1-6, implemented with a base station or eNB “120”], the method see fig. 7, pg. 8, ¶64 lines 1-3, the procedure for transmitting SRS] comprising: 
	transmitting first information to a user equipment (UE) [see fig(s). 1 & 7: Step “720”, pg. 1, ¶20 lines 6-8; pg. 8, ¶64 lines 4-11, transmitting, a field indicating a SRS resource in a DFT-SOFDM symbol for transmission of SRS (i.e. first information) and a field that indicates there is no SRS in the subframe (i.e. second information) to a UE “110”/”112”], wherein the first information indicates an ending symbol of a Physical Uplink Shared Channel (PUSCH transmission [see fig(s). 1 & 7: Step “720”, pg. 1, ¶63 lines 7-12, the UE is configured such that it performs LBT in 13th the DFT-SOFDM symbol of subframe n+3, transmit SRS in 14th DFT-SOFDM symbol, such as a last symbol (i.e. ending symbol), of subframe n+3, and then transmits Physical Uplink Shared Channel (PUSCH) in subframe n+4 in first to 12th DFT-SOFDM symbols] in an unlicensed spectrum [see fig 6, pg. 7, ¶59 lines 3-5, for uplink  transmission in unlicensed spectrum], wherein the second information indicates a starting position of the PUSCH transmission [see fig 6, pg. 7, ¶60 lines 1-6, the PUSCH is transmitted in the first DFT-SOFDM symbol reserved for SRS (i.e. a starting position) in a subframe. This is indicated using a field in uplink grant to the UE scheduled for PUSCH transmission], from among a plurality of potential symbol positions within a subframe [see fig 6, pg. 7, ¶60 lines 1-6, for PUSCH transmission only, a shortened PUSCH (i.e. partial subframe) is used, where no PUSCH is transmitted in the symbol reserved for LBT]; and 
	receiving [see pgs. 3-4, ¶31 lines 21-27, receiving] the PUSCH transmission [see fig. 7: Step “750”, pg. 8, ¶66 lines 1-5, the PUSCH is transmitted] from the starting position after the channel on the unlicensed spectrum is detected to be idle [see fig. 7: Step “740”, pg. 8, ¶66 lines 1-5, in the first DFT-SOFDM symbol of the subframe when listen before talk indicates that the subframe is available], such that the PUSCH transmission ends at the ending symbol indicated by the first information [see fig. 7: Step “750”, pg. 8, ¶66 lines 1-5, the PUSCH is transmitted in at least a portion of a remaining part of the subframe. The portion of the remaining part of the subframe excludes at least the last DFT-SOFDM symbol of the subframe].
	Nory does not explicitly teach “receiving, from the UE, second information determined by the UE”; wherein “the receiving comprises the base station receiving the second information from the UE before receiving the PUSCH transmission”.
	However Li discloses transmitting first information to a UE [see fig. 3: Step “S302”, col. 22, lines 44-47, transmitting scheduling information, instructing the terminal to transmit uplink data on an unlicensed frequency spectrum];
	receiving [see fig. 3: Step “S308”, col 20, lines 3-13; col. 23, lines 49-51; col. 31, lines 25-43, receiving], from the UE [see fig. 3: Step “S308”, col 20, lines 3-13; col. 23, lines 49-51; col. 31, lines 25-43, from the terminal or UE], second information determined by the UE [see fig. 3: Step “S304”, col. 22, lines 55-60, uplink data according to the determined transmission mode]; wherein 
	the receiving comprises the base station receiving the second information from the UE before receiving the PUSCH transmission [see fig. 3: Step “S308”, col 20, lines 3-13; col. 23, lines 49-51; col. 31, lines 25-43, the uplink data is sent to the base station according to the scheduling information, when the LBT is performed successfully according to the transmission mode].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving, from the UE, second information determined by the UE”; wherein “the receiving comprises the base station receiving the second information from the UE before receiving the PUSCH transmission” as taught by Li in the system of Nory for solving the problem of reduced uplink data transmission efficiency due to lack of technology for reducing signaling overheads and improving an uplink transmission rate on an unlicensed frequency spectrum [see Li abstract, lines 9-15].
	Neither Nory nor Li explicitly teach “the ending symbol is selected by the base station from a group of n potential ending symbols within a subframe, 1 < n < 14”, “the subframe comprises a 1st symbol to a 14th symbol”, “the n potential ending symbols include the 13th symbol of the subframe”, and “the PUSCH transmission being performed within the ending symbol”.
	However Zhang discloses the ending symbol is selected by the base station from a group of n potential ending symbols within a subframe [see fig. 8D, pg. 13, ¶136 lines 4-7; ¶140 lines 1-3, a CCA slot “620” is selected in the context of a one or two millisecond gating interval; CCA slots “620-d” are positioned at the end of the one millisecond gating interval “505-I” or subframe], 1 < n < 14 [see fig. 8D, pg. 13, ¶140 lines 6-8, the gating interval “505-j” includes 14 OFDM symbols], the subframe comprises a 1st symbol to a 14th symbol [see fig. 8F, pg. 13, ¶143 lines 1-16, the first 12 OFDM symbol positions of the S' subframe, as well as the 14 OFDM symbol positions of the preceding D subframe, are used for a downlink transmission upon performing a successful CCA during a CCA slot “620-f” preceding the gating interval “505-k”], the n potential ending symbols include the 13th symbol of the subframe [see fig. 8F, pg. 13, ¶143 lines 1-16, the channel idle time or guard period “705-c” occupy the 13th OFDM symbol position of the S' subframe and part of the 14th OFDM symbol position of the S' subframe], and the PUSCH transmission being performed within the ending symbol [see fig(s). 8A & 11, pg. 12, ¶129 lines 1-7; pg. 14, ¶156 lines 1-4, an S' subframe is included as a last subframe of the current gating interval “505-e”. Thus, the guard period “705-a” and the CCA period “710-a” of the S' subframe occur at the end of the current gating interval “505-e”, just prior to a trailing boundary of the current gating interval “505-e” and the start of a next transmission interval “505-f”; PUSCH signals are handled by base stations and UEs that support LTE/LTE-A communications in an unlicensed spectrum].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the ending symbol is selected by the base station from a group of n potential ending symbols within a subframe, 1 < n < 14”, “the subframe comprises a 1st symbol to a 14th symbol”, “the n potential ending symbols include the 13th symbol of the subframe”, and “the PUSCH transmission being performed within the ending symbol” as taught by Zhang in the combined system of Nory and Li for providing a low gating interval overhead in the presence of a low WiFi activity, and an ability to retain the subframe-based PHY channel design of existing LTE channels [see Zhang pg. 13, lines 7-11].

Regarding Claim 35,
	Nory discloses the method of Claim 34 [see fig. 7, pg. 8, ¶64 lines 1-3, the procedure for transmitting SRS].
	Nory does not explicity teach “n potential ending symbols further include the 14th symbol of the subframe”.
	However Zhang discloses n potential ending symbols further include the 14th symbol of the subframe [see fig. 8D, pg. 13, ¶140 lines 6-8, the gating interval “505-j” includes 14 OFDM symbols].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “n potential ending symbols further include the 14th symbol of the subframe” for the same motivation as set forth in claim 34.

Regarding Claim 40,
	The combined system of Nory and Zhang discloses the method of Claim 34 [see fig. 7, pg. 8, ¶64 lines 1-3, the procedure for transmitting SRS].
	Nory further discloses the first information is a bit of DCI format [see pg. 4, ¶33 lines 25-27, Downlink Control Information (DCI)].

Conclusion   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469